DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a dual-band cross-polarized antenna comprising: a first metal layer at a first distance from a radio frequency (RF) ground plane, the first metal layer defining a first driven patch configured to radiate at a first frequency; a second metal layer at a second distance from the RF ground plane, the second metal layer defining a second driven patch configured to radiate at a second frequency greater than the first frequency; a first feed pin connecting a first feed line to the first driven patch at a first feed point thereof associated with a first polarization of the first driven patch; a second feed pin connecting the first feed line to the first driven patch at a second feed point thereof associated with a second polarization of the first driven patch orthogonal to the first polarization; a third feed pin connecting a second feed line to the second driven patch at a first feed point thereof associated with a first polarization of the second driven patch, the third feed pin extending through a first hole in the first driven patch to capacitively couple the third feed pin to the first driven patch; and a fourth feed pin connecting the second feed line to the second driven patch at a second feed point associated with a second polarization of the second driven patch orthogonal to the first polarization, the fourth feed pin extending through a second hole in the first driven patch to capacitively couple the fourth feed pin to the first driven patch, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-14 are also allowed as being dependent on claim 1.  
In regards to claim 15, the prior art does not disclose of an antenna module comprising: a multi-layer printed circuit board (PCB) including a radio frequency (RF) ground plane; a first metal layer at a first distance from the RF ground plane, the first metal layer defining a first driven patch configured to radiate at a first frequency; a second metal layer at a second distance from the RF ground plane, the second metal layer defining a second driven patch configured to radiate at a second frequency greater than the first frequency; a first feed pin connecting a first feed line to the first driven patch at a first feed point thereof associated with a first polarization of the first driven patch, the first feed line being formed in one or more metal layers of the multi-layer PCB; a second feed pin connecting the first feed line to the first driven patch at a second feed point thereof associated with a second polarization of the first driven patch orthogonal to the first polarization; a third feed pin connecting a second feed line to the second driven patch at a first feed point thereof associated with a first polarization of the second driven patch, the second feed line being formed in the one or more metal layers of the multi-layer PCB, the third feed pin extending through a first hole in the first driven patch to capacitively couple the third feed pin to the first driven patch; and a fourth feed pin connecting the second feed line to the second driven patch at a second feed point thereof associated with a second polarization of the second driven patch orthogonal to the first polarization, the fourth feed pin extending through a second hole in the first driven patch to capacitively couple the fourth feed pin to the first driven patch; -19-an RF front end integrated circuit disposed on an opposite side of the multi-layer PCB from the first and second metal layers, one or more signal output pins of the RF front end integrated circuit being connected to the first and second feed lines; and a package containing the first and second metal layers, the first, second, third, and fourth feed pins, and the multi-layer PCB including the RF ground plane and the one or more metal layers forming the first and second feed lines, the RF front end integrated circuit being mounted on the package, and an outer surface of the package having conductive contacts for routing input signals through the multi-layer PCB to one or more signal input pins of the RF front end integrated circuit, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 16, the prior art does not disclose of a dual-band cross-polarized phased array antenna comprising: two or more antenna elements arranged in an array, each of the antenna elements comprising: a first driven patch configured to radiate at a first frequency, the first driven patch defined in a first metal layer at a first distance from a radio frequency (RF) ground plane; a second driven patch configured to radiate at a second frequency greater than the first frequency, the second driven patch defined in a second metal layer at a second distance from the RF ground plane; a first feed pin connecting a first feed line to the first driven patch at a first feed point thereof associated with a first polarization of the first driven patch; a second feed pin connecting the first feed line to the first driven patch at a second feed point thereof associated with a second polarization of the first driven patch orthogonal to the first polarization; a third feed pin connecting a second feed line to the second driven patch at a first feed point thereof associated with a first polarization of the second driven patch, the third feed pin extending through a first hole in the first driven patch to capacitively couple the third feed pin to the first driven patch; and a fourth feed pin connecting the second feed line to the second driven patch at a second feed point thereof associated with a second polarization of the second driven patch orthogonal to the first polarization, the fourth feed pin extending -20-through a second hole in the first driven patch to capacitively couple the fourth feed pin to the first driven patch, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 17-20 are also allowed as being dependent on claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844